DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRITTANY HANFIELD,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2813

                         [December 22, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 07-017346-CF-10A, 07-018296-CF-10A and 07-
018298-CF-10A.

  Brittany Banfield, Ocala, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.